SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1366
CA 11-00740
PRESENT: PERADOTTO, J.P., LINDLEY, GREEN, AND GORSKI, JJ.


ART CAPITAL PARTNERS, LP, ART HOLDINGS, LLC,
KEITH A. BLAKELY, LINDA B. BLAKELY, W. DALE
COMPTON, AS TRUSTEE UNDER THE W. DALE COMPTON
TRUST AGREEMENT DATED MAY 18, 1977, MICHAEL T.
KELLEY, JAMES W. TAKACS, AS TRUSTEE OF THE
EVANS FAMILY TRUST, ROGER STORM, WARBURG,
PINCUS CAPITAL PARTNERS, L.P., JAMES B. ADLER,
HARVEY H. BLAKELY, E. JOHN FINN, ANDREW G.
KNAFEL AND SIDNEY R. KNAFEL, INDIVIDUALLY AND
AS TRUSTEES OF THE DOUGLAS R. KNAFEL TRUST
(1983), DON KOSTER, GEORGE PASHEL, PINPOINT
PARTNERS I, MARY T. SPOHN AND JAMES H. STEINER,
PLAINTIFFS-RESPONDENTS,

                      V                                             ORDER

TYCO ACQUISITION CORP. XVIII, NOW KNOWN AS
MA/COM TECH HOLDINGS, INC., TYCO ELECTRONICS
CORPORATION, TYCO INTERNATIONAL (US) INC.,
TYCO INTERNATIONAL LTD., AND M/A-COM CERAM,
INC., DEFENDANTS-APPELLANTS.


DEWEY PEGNO & KRAMARSKY LLP, NEW YORK CITY (THOMAS E.L. DEWEY OF
COUNSEL), AND PHILLIPS LYTLE LLP, BUFFALO, FOR DEFENDANTS-APPELLANTS.

ZDARSKY, SAWICKI & AGOSTINELLI LLP, BUFFALO (JOSEPH E. ZDARSKY OF
COUNSEL), FOR PLAINTIFFS-RESPONDENTS.


     Appeal from a judgment of the Supreme Court, Erie County (John A.
Michalek, J.), entered December 30, 2010. The judgment awarded
plaintiffs the sum of $5,719,050.24 against defendants.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:    December 23, 2011                     Frances E. Cafarell
                                                  Clerk of the Court